Citation Nr: 1045469	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1961 to 
February 1985.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected disabilities - 
posttraumatic stress disorder (PTSD) and a lumbar spine herniated 
nucleus pulposus.  He is also service-connected for hemorrhoids, 
but there is no specific evidence that this disorder in any way 
impacts his ability to work.  The Veteran worked for 22 years 
until 1999 as a systems planner for computer networks.  In this 
role he was a contractor for the federal government.  He retired 
from this position after a work-related accident in 1999.  
Specifically, a computer fell on top of him, causing further 
injury to his already service-connected back.  However, despite 
his earlier retirement for nonservice-connected reasons, he still 
believes that chronic low back pain from his service-connected 
low back disorder, as well as psychiatric limitations from his 
PTSD prevent him from being able to obtain gainful employment.  
There is also evidence of significant nonservice-connected 
disorders to include a cervical spine condition, lung disease, 
and alcoholic liver disease, status post liver transplant.  See 
February 2005 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability); February 2005 VA QTC 
examination; June 2008 Notice of Disagreement (NOD); January 2009 
VA Form 9; February 2009 VA Form 646 from representative; and 
September 2010 Informal Hearing Presentation (IHP).  The Veteran 
completed four years of college.  He is currently 67 years of 
age.  

The Veteran has the following service-connected disabilities:  
lumbar spine herniated nucleus pulposus, rated as 40 percent 
disabling; PTSD, rated as 30 percent disabling; and hemorrhoids, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined 
ratings table).  Therefore, the percentage criteria for TDIU are 
met, since his PTSD and lumbar spine disorder are considered as 
one single 60 percent disability because they resulted from a 
common etiology (combat).  38 C.F.R. § 4.16(a)(2).

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Id.  Notably, individual unemployability must be determined 
without regard to any nonservice-connected disabilities or the 
Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

In the present case, the evidence of record is currently 
inconclusive as to whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Both July 2007 and March 2009 VA 
lumbar spine examiners opined there were "significant effects" 
on his occupation because of his low back symptoms involving 
decreased concentration, decreased mobility, lack of stamina, 
problems lifting and carrying, difficulty reaching, weakness or 
fatigue, decreased strength in the lower extremities, and pain.   
However, a more definitive and conclusive opinion is required for 
his service-connected lumbar spine.  As to his service-connected 
PTSD, in September 2007 and October 2009 the same VA 
psychological examiner opined that his PTSD symptoms do not 
preclude employment and that there was only occasional decrease 
in work efficiency with intermittent periods of inability to 
perform occupational tasks.  An April 2009 VA psychological 
medical note indicated the Veteran had a busy social life and was 
able to tend his garden and home.  There is no basis for any new 
VA examinations for his PTSD, which clearly does not prevent 
gainful employment.  As to his service-connected hemorrhoids, 
there is no specific allegation or evidence indicating how this 
disorder rated at 0 percent in any way impacts his employment.  
There is no basis for a new VA examination for his hemorrhoids.  

Therefore, first, a remand is required for a VA examination and 
opinion to assess whether the Veteran's service-connected lumbar 
spine herniated nucleus pulposus, standing alone, prevents him 
from securing or following a substantially gainful occupation, 
without consideration of nonservice-connected disorders.  Again, 
at present, the evidence of record is insufficient in 
demonstrating entitlement to a TDIU.  In fact, the evidence of 
record is somewhat inconclusive at this juncture.  In light of 
the above inconclusive evidence, a VA examination and opinion is 
required in order to ascertain whether the Veteran's service-
connected lumbar spine disorder would prevent gainful employment.  

Second, the Veteran should be sent a Veterans Claims Assistance 
Act (VCAA) notice letter complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran was not 
provided with notice that advised him of the disability rating 
and effective date elements of a claim in conjunction with his 
TDIU notice, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Third, the Veteran's VA treatment records on file date to October 
2009.  So if he has since received additional relevant treatment, 
these records should be obtained.  VA's duty to assist includes 
obtaining records of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ascertain where he 
has had any additional relevant treatment at 
a VA facility since October 2009.  Then 
obtain the records of any relevant medical 
treatment after October 2009, including 
records from the VA Medical Center (VAMC) in 
Gainesville, Florida and the VA Community 
Based Outpatient Clinic (CBOC) in St. 
Augustine, Florida.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be documented 
in the file.

2.  Send the Veteran a VCAA notice letter 
complying with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him 
concerning the elements of a disability 
rating and an effective date.

3.  Schedule the Veteran for a VA orthopedic 
examination, to determine the nature, extent 
and severity of the Veteran's service-
connected lumbar spine herniated nucleus 
pulposus.  The purpose of the examination is 
to determine whether this service-connected 
disability prevents him from securing gainful 
employment.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by the 
Veteran's service-connected lumbar spine.  
The examiner should then answer the 
following:

Does the Veteran's service-connected lumbar 
spine herniated nucleus pulposus prevent him 
from securing or following a substantially 
gainful occupation, without consideration of 
his nonservice-connected disorders and 
advancing age? 

In making this determination, only the impact 
of the Veteran's service-connected lumbar 
spine herniated nucleus pulposus on the 
Veteran's ability to secure or follow a 
substantially gainful occupation should be 
assessed, as this is the central 
consideration for a TDIU.  The claims folder 
must be made available for review by the 
examiner and the examination report must 
state whether such review was accomplished.  
The examiner should provide a discussion of 
the rationale for the opinion rendered with 
consideration of the pertinent medical and 
lay evidence of record.  

4.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the TDIU claim 
at issue.  If this claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of his claim.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of 


Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


